                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:16-CV-00164-RJC-DSC

FRANKLIN D. STAYANOFF et al.                     )
                                                 )
       Plaintiffs,                               )
                                                 )
       v.                                        )
                                                 )
BIOMET INC. et al.,                              )
                                                 )
       Defendants.                               )

                                          ORDER
       The Court having considered the parties’ Joint Motion to Amend Pretrial Order and Case

Management Plan and being duly advised in the premises, the Motion is GRANTED IN PART

and DENIED IN PART as follows:

        IT IS THEREFORE ORDERED that the schedule for the captioned case be modified

as follows:

               Task                        Current Deadline            Revised Deadline
    Mediation deadline                         3/16/20                     4/15/20
    Expert reports (Plaintiffs)                 4/3/20                      5/3/20
    Expert reports
                                                 5/15/20                   6/14/20
    (Defendants))
    Discovery completion                         6/30/20                   7/29/20
    Dispositive motions                          8/31/20                   9/30/20
    Oral argument on MSJ’s                       9/30/20                  10/30/20

       Trial is re-set for the first term on or after March 1, 2021.

       SO ORDERED.
                                  Signed: March 16, 2020
